DETAILED ACTION
This office action is in response to a Request for Continued Examination filed 5/27/2022.
Claims 1, 8, and 15 have been amended.  No claims have been added.  No claims have been cancelled.  Thus claims 1-20 have been examined. 
The objections and rejections form the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/2/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Ma US 2008/0256280 A1 in view of Shalev (Shalev et al., US 2017/0187621 A1).

Regarding claim 1, Ma teaches A computer-implemented method comprising: (Ma [0010]-[0012] teaches that the solution is directed to a method implemented on a computer system, thus is an example of a computer-implemented method) 
receiving, by a computing device, a command, (Ma [0023] discloses the system processes send and receive events, where an event is an example of a command as it directs the system to perform an operation.) 
determining that a completion request for a first portion of the command is a first type of completion request; placing the completion request for the first portion of the command in a first queue based upon the completion request being the first type of completion request; (Ma Figs. 4, 5, and 6 and supporting paras [0024]-[0025] that discloses receive completion events are placed in a receive completion queue (626 of Fig. 6) for processing by an interrupt handler, and send completion events are placed in a send completion queue (620 of Fig. 6) for processing by an interrupt handler).  Thus the first type of completion request may be the initial notification of a completion event to an interrupt handler that causes the interrupt handler to queue the completion request to the Send Completion Queue or the Receive Completion queue.) executing an interrupt operation for the completion request based upon the completion request being is the first type of completion request; (Ma [0024]-[0025] discloses data associated with processing of the send events and receive events is placed in send and receiving completion queues for completion processing by an interrupt handler, thus executing an interrupt operation for the send/receive event based on the completion request representing a completion of and send or receive event.)
determining that the completion request for a second portion of the command is a second type of completion request; placing the completion request for a the second portion of the command in a second queue based upon the completion request being the second type of completion request; (Ma Figs. 5 and 6 and supporting para [0024]-[0025] and [0029] that discloses a send handler thread 662 and a receive handler thread 672 that queues work to a send thread or a receive thread 674.  Ma [0029] discloses each of the threads 662 and 672 is invoked by an associated event to poll the associated completion queue 620 626 respective.  Thus the second portion of the command performed by the Send Handler triggered by the associated event to poll the associated completion queue is an example of a second type of completion request, and the system places the completion request to a Queue work to send thread 664 or Queue work to a receive thread 674, where the queues directed to threads are an example of a second queue.)
and executing a polling operation for the completion request based upon the completion request being the second type of completion request.  (Ma [0029] discloses that the send handler 660 has a thread 662 that polls the send completion queue 620 and a 672 that polls the receive completion queue 626 and each queues work to separate send thread / receive thread.)
However, Ma, does not explicitly state that the send and receive events support read and/or write commands, thus Ma does not explicitly disclose wherein the command includes one of a write command and a read command.
Shalev, of a similar field of endeavor, further discloses wherein the command includes one of a write command and a read command; (Shalev [0043] discloses the solution is directed to processing incoming read and write commands in a solution that performs DMA and RDAM transactions.   Shalev [0051] that discloses the read and write commands are directed to work queue element 222 and processed by send queue 212a.   See also Shalev [0056] that discloses the receive queue may support processing of RDMA requests made by a host system to perform RDMA-write and RDMA-read requests. ) 
Ma and Shalev are in a similar field of endeavor as both relate to using send and receive queues.  Doing so is a matter of combining prior art elements according to known methods (the RDMA read and write command processing via send and receive buffers as described by Shalev, combined with the separate thread processing for send and receive queues as described by Ma) to yield predictable results (enabling a plurality of non-privileged user applications to directly access hardware while freeing up the CPU from involvement of the movement of data, thus freeing the CPU to perform other tasks during the data movement.)  One would be motivated to do so in order to (Shalev [0041] and [0045]) enable a plurality of non-privilege user applications to directly access  memory buffers, allowing one computer to access memory on another computer over a network, without involving a processor in either computer and without intermediate copies being made of the data at either the local or remove computer, thus increasing CPU availability and reducing latency.
The reasons for obviousness for combining Shalev into Ma for claims 2-7 are the same as those presented for claim 1.

Regarding claim 2, the combination of Ma and Shalev teaches all of the limitations of claim 1 above.  Ma further teaches wherein the first type of completion request is a completion of a receive request for the command.  (Ma Figs. 4, 5, and 6 and supporting para [0024]-[0025] that discloses receive completion queue labeled 626  contains completion status for completed receive events and is processed by an interrupt handler that queues the completion event to a receive completion queue upon the completion of a receive interrupt event. )

Regarding claim 3, the combination of Ma and Shalev teaches all of the limitations of claim 1 above.  
Ma in view of Shalev further teaches wherein the second type of completion request is a completion of a read request for the command.   (Ma Figs. 5 and 6 and supporting para [0025] and [0029] that discloses send completion queue labeled 620 contains completion status for send events and is processed by the send handler 660 that polls the send completion queue.  Shalev [0051] discloses that both read and write requests are placed in a “work queue element” and then into the local send queue 212a.   Thus the send queues and send completion queues contain read commands. The solution of Ma in view of Shalev places read requests into the send queue that are handled by the Send Handler that polls the Send Completion Queue in response to being invoked by an event is an example of a second type of completion request.   Thus the first type of completion request may be a send/read event that triggers a hardware interrupt and causes the system to queue an event in the Send Completion Queue.  The second type of completion request signals the completion of queueing of the send event in the send completion queue and invokes the Poll Send Completion Queue 662 processing.).

Regarding claim 4, the combination of Ma and Shalev teaches all of the limitations of claim 1 above.  Ma further teaches
wherein the second type of completion request is a completion of a send request for the command.  (Ma Figs. 5 and 6 and supporting para [0025] and [0029] that discloses send completion queue labeled 620 contains completion status for send events and is processed by the send handler 660 that polls the send completion queue.)

Regarding claim 5 the combination of Ma and Shalev teaches all of the limitations of claim 1 above.  
Shalev further teaches wherein the first queue is a remote direct memory access completion queue for the interrupt operation.  (Shalev [0056] teaches that the receive queues 214 a-b may be used for RDMA write and read operations initiated by a remote host.)

Regarding claim 6, the combination of Ma and Shalev teaches all of the limitations of claim 1 above.  
Shalev further teaches wherein the second queue is a remote direct memory access completion queue for the polling operation. (Ma Figs. 5 and 6 and supporting para [0025] and [0029] discloses a send completion queue labeled 620 contains completion status for send events and is processed by the send handler 660 that polls the send completion queue.  Shalev [0055] teaches that the send  queues 212 a-b may be used for RDMA operations initiated by a local host.   Thus the second queue containing send completion status processed via polling in the solution of Ma in view of Shalev is processing remote direct memory access (RDMA) commands and is an RDMA completion queue. )  

Regarding claim 7, the combination of Ma and Shalev teaches all of the limitations of claim 6 above.  Ma further teaches wherein the first queue is a send queue, and wherein the second queue is a receive queue.  (Shalev paras [0051]-[0053] that discloses a client process may initiate a read, write, or atomic transaction by placing a request in the local send queue 212a.  This request may be transmitted over the network fabric 220 to the remote system.  The destination system contains a queue pair 210B containing receive queue 214b and send queue 212b.  The packet received from the network on the remote system is received via receive queue 214b, processed by remote host, and sent by the remote host using its own send queue 210b.  The first send queue that performs interrupt processing may be the processing that occurs on the remote system to processes the completion of the send event processed as an interrupt by the  interrupt upon the completion of the Send Interrupt Event.  The second receive queue that performs polling may be the processing that occurs on the remote system to process the inbound request arriving at the remote system in the receive queue and processed by the receive handler that was invoked by an associated event to poll the receive completion queue.  

Regarding claim 8, A computer program product residing on a non-transitory computer readable storage medium  residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which,  (Ma [0033]-[0035] discloses the implementation can take the form of a computer program product accessible from a computer-useable or computer readable medium providing program code.  see also Ma [0031] that disclose the program storage may be ROM and/or CD_ROM which is an example of non-transitory computer readable storage medium.)  when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: (Ma [0035] discloses that the instructions are used in connection with a computer or any instruction execution system.) 
The remainder of claim 8 recites limitations described in claim 1 above and thus is rejected based on the teachings and motivations detailed in claim 1 above.

Regarding claim 9, the combination of Ma and Shalev teaches all of the limitations of claim 8 above.  
The remainder of claim 9 recites limitations described in claim 2 above and thus is rejected based on the teachings and motivations detailed in claim 2 above.

Regarding claim 10,  the combination of Ma and Shalev teaches all of the limitations of claim 8 above.  
The remainder of claim 10 recites limitations described in claim 3 above and thus is rejected based on the teachings and motivations detailed in claim 3 above.

Regarding claim 11,  the combination of Ma and Shalev teaches all of the limitations of claim 8 above.  
The remainder of claim 11 recites limitations described in claim 4 above and thus is rejected based on the teachings and motivations detailed in claim 4 above.

Regarding claim 12,  the combination of Ma and Shalev teaches all of the limitations of claim 8 above.  
The remainder of claim 12 recites limitations described in claim 5 above and thus is rejected based on the teachings and motivations detailed in claim 5 above.

Regarding claim 13,  the combination of Ma and Shalev teaches all of the limitations of claim 12 above.  
The remainder of claim 13 recites limitations described in claim 6 above and thus is rejected based on the teachings and motivations detailed in claim 6 above.

Regarding claim 14,  the combination of Ma and Shalev teaches all of the limitations of claim 13 above.  

The remainder of claim 14 recites limitations described in claim 7 above and thus is rejected based on the teachings and motivations detailed in claim 7 above.

Regarding claim 15, A computing system including one or more processors and one or more memories configured to perform operations comprising:  (Ma [0033]-[0035] discloses the data processing system  for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. )
The remainder of claim 15 recites limitations described in claim 1 above and thus is rejected based on the teachings and motivations detailed in claim 1 above.

Regarding claim 16, the combination of Ma and Shalev teaches all of the limitations of claim 15 above.  
The remainder of claim 16 recites limitations described in claim 2 above and thus is rejected based on the teachings and motivations detailed in claim 2 above.

Regarding claim 17, the combination of Ma and Shalev teaches all of the limitations of claim 15 above.  
The remainder of claim 17 recites limitations described in claim 3 above and thus is rejected based on the teachings and motivations detailed in claim 3 above.

Regarding claim 18,  the combination of Ma and Shalev teaches all of the limitations of claim 15 above.  
The remainder of claim 18 recites limitations described in claim 4 above and thus is rejected based on the teachings and motivations detailed in claim 4 above.

Regarding claim 19, the combination of Ma and Shalev teaches all of the limitations of claim 15 above.  
The remainder of claim 19 recites limitations described in claims 5 and 6 above and thus is rejected based on the teachings and motivations detailed in claim 5 and 6 above.

Regarding claim 20, the combination of Ma and Shalev teaches all of the limitations of claim 19 above.  
The remainder of claim 20 recites limitations described in claim 7 above and thus is rejected based on the teachings and motivations detailed in claim 7 above.


Response to remarks
Examiner thanks applicant for their claim amendments and remarks of 05/27/2022.  
Applicant’s arguments with respect to claims 1-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that consistent with paragraphs [0091]-[0093] of the instant application the I/O process may receive a command that is either a read operation or a write operation.  This command may result in a series of steps that may generate a plurality of interrupt or polling driven completion events.   For example, Applicant has outlined in paragraphs [0060]-[0074] a single RDMA write command over a NVMEoF fabric that results in three interrupts at step 2, step 6, and step 11 using known techniques found in the current Linux kernel.   As noted in paragraphs [0091]-[0092]m the instant application discloses substituting a polling completion request for some of the steps previously performed using interrupt completions.  See para [0093] that discloses substituting a polling completion at step 6 in the RDMA write command flow for what was previously a interrupt completion step in the Linux implementation.  The determination of the appropriate interrupt/polling completion processing is based on the type of completion request and the queue used to process the request.  Examiner notes that the completion request relates to 100% of the data that is the target of the RDMA write command.  The portion of the command may be interpreted to be a step required to process the command and may not be all of the steps required to process the command that requires polling or interrupt driven processing..
Ma 2008/0256280 A1 in view of Shalev et al. US 2017/0187621 A1 is detailed above to teach the claimed limitations.  Examiner further notes that Ma teaches send and receive queue pairs located on both a local and remote host.  Each send and receive queue event results initially in an interrupt to be processed by an interrupt handler and subsequently results in a polling operation to be processed by a send thread or a receive thread.  As noted in paragraphs [0051]-[0053] of Ma, a request from a local host is sent out to the remote host via a send queue.  It is received by the remote host via a receive queue, processed at the remote host, and then sent back to the request via the remote send queue, and finally the processed results are noted by the local host that initiated the request based on a message in its receive queue.   Thus there may be a total of 4 queues, with 4 interrupts and 4 polling threads involved in any single event transaction from start to finish.  Various combination of the queues and threads are detailed in the office action above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        


/William E. Baughman/Primary Examiner, Art Unit 2138